                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

                                                 §
IN RE: AHERN RENTALS, INC.                       §        Case No. 20-02945-MD-C-BP
TRADE SECRET LITIGATION                          §
                                                 §        (This Document relates to
                                                 §        Case No. 2:20-cv-04116-BP)

                DEFENDANT DANIEL JOSEPH ABSHIRE’S
RESPONSE TO PLAINTIFF EQUIPMENTSHARE.COM INC’S MOTION FOR LEAVE
   TO FILE BRIEF WITH EXCESS PAGES AND MEMORANDUM IN SUPPORT

       Defendant Daniel Joseph Abshire (“Abshire”) files this Response to Plaintiff

EquipmentShare.com Inc’s Motion for Leave to File Brief with Excess Pages and Memorandum

in Support (“EquipmentShare’s Motion”) (Doc. 239), in order to address particularly noteworthy

aspects of the Motion.

       The primary thrust of EquipmentShare’s Motion, which seeks an additional ten pages to

respond to Abshire’s own motion seeking dismissal of the claims against him, is that Abshire

somehow exceeded the Court’s page limits for the suggestions supporting his own dispositive

motion.    EquipmentShare’s Mot. ¶¶ 3–4; see also Doc. 220 (“Abshire’s Suggestions”).

EquipmentShare has not explained how Abshire’s Suggestions exceed the Court’s page limits,

and that detail is not clear from the face of Abshire’s Suggestions. As near as can be determined,

when excluding the tables of contents and authorities (expressly excluded from page limits by

Local Rule 7.0(d)(2)), the case caption (intuitive, given its ubiquity in all court filings) and the

factual background section (which Abshire’s counsel understands to be encompassed by Local

Rule 7.0(d)(2)’s exclusion of statements of fact from page limits), the filing appears to comply

with the Court’s page limits, or at worst, exceed them by a mere few lines. That is a far cry from

the additional ten pages requested by EquipmentShare.




          Case 2:20-md-02945-BP Document 244 Filed 02/12/21 Page 1 of 3
       EquipmentShare’s final primary argument is that it needs additional pages to respond to

three separate bases for dismissal provided by Abshire’s Suggestions. EquipmentShare’s Mot.

¶ 5. But EquipmentShare does not explain how additional pages are needed to respond to those

bases,1 and Abshire was able to adequately argue in favor of those bases around the page limits

provided by the Court’s rules. See Local Rule 7.0(d)(1)(A)–(B) (applying the same page limits

to supporting and opposing suggestions). Without any explanation about how it needs more

pages than Abshire to address the same issues, EquipmentShare’s contention lacks merit.

       For the reasons discussed above, Defendant Daniel Joseph Abshire requests that the

Court deny EquipmentShare’s request for an additional ten pages to address Abshire’s

Suggestions.




1
 The same applies to EquipmentShare’s contention that the exhibits included with Abshire’s
Suggestions warrant giving EquipmentShare additional pages. EquipmentShare’s Mot. ¶ 5.


                                     2
         Case 2:20-md-02945-BP Document 244 Filed 02/12/21 Page 2 of 3
Dated: February 12, 2021                        Respectfully submitted,



                                                /s/ Allan H. Neighbors, IV
                                                Allan H. Neighbors, IV (Attorney-in-Charge)
                                                Texas State Bar No. 24033660
                                                Federal I.D. No. 34398
                                                aneighbors@littler.com
                                                Adam R. Perkins
                                                Texas State Bar No. 24073576
                                                Federal I.D. No. 3039997
                                                aperkins@littler.com
                                                LITTLER MENDELSON, P.C.
                                                A PROFESSIONAL CORPORATION
                                                1301 McKinney Street, Suite 1900
                                                Houston, TX 77010
                                                713.951.9400 (Telephone)
                                                713.951.9212 (Telecopier)

                                                ATTORNEYS FOR DEFENDANT
                                                DANIEL JOSEPH ABSHIRE




                                CERTIFICATE OF SERVICE

        I certify that on this 12th day of February, 2021, the foregoing document was filed
electronically through the ECF system, is available for viewing and downloading from the ECF
system, and will be sent electronically to the registered participants identified on the Notice of
Electronic Filings.



                                                    /s/ Allan H. Neighbors, IV
                                                    Allan H. Neighbors, IV




                                     3
         Case 2:20-md-02945-BP Document 244 Filed 02/12/21 Page 3 of 3
